Citation Nr: 0010827	
Decision Date: 04/24/00    Archive Date: 05/04/00

DOCKET NO.  99-03 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to an increased rating for internal 
derangement, right knee, currently evaluated as 20 percent 
disabling.  

2.  Entitlement to an increased rating for traumatic 
arthritis of the right knee with limitation of motion, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel



INTRODUCTION

The veteran served on active duty from July 1943 to June 
1946.  

This matter came before the Board of Veterans' Appeals 
(Board) from a September 1998 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wilmington, 
Delaware that denied the veteran an increased evaluation for 
internal derangement of the right knee.  Thereafter, in an 
October 1999 rating action, the RO granted the veteran a 
separate 10 percent rating for traumatic arthritis of the 
right knee, based on limitation of extension.  This latter 
issue was thereafter addressed in an October 1999 
supplemental statement of the case.  Inasmuch as the appeal 
generally involves a claim for increased compensation for all 
right knee impairment, both issues noted on the title page 
are considered to be before the Board at the current time.  


REMAND

In March 2000, the Board sent the veteran a letter requesting 
clarification as to whether he wanted to attend a hearing 
before a member of the Board (in his March 1999 substantive 
appeal, the veteran indicated that he wanted a hearing at the 
RO, but did not specify whether he wanted a hearing before a 
Board member or before a local hearing officer).  In April 
2000, the Board received a response from the veteran 
requesting the scheduling of a hearing before a member of the 
Board at the RO (i.e., a Travel Board hearing).  

As such, the Board finds that in order to afford the veteran 
full due process of law, this case must be REMANDED for the 
following action:

The RO should schedule the veteran for a 
Travel Board hearing and properly notify 
him of the time and date of his hearing. 

After the Board hearing is conducted, the case should be 
returned to the Board, without further review by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  



- 3 -


